Per Curiam.
This is an appeal by the defendant from the judgment of the trial court granting immediate possession to the plaintiff in a summary process action. A memorandum of decision was not filed in this case, and the defendant did not seek an articulation of the basis of the trial court’s decision. Practice Book § 3082.
The defendant bore the burden of securing an adequate appellate record. Barnes v. Barnes, 190 Conn. 491, 493, 460 A.2d 1302 (1983). It could have accomplished this by obtaining an articulation under Practice Book § 3082, but it did not. In re Juvenile Appeal (85-1), 3 Conn. App. 158, 161, 485 A.2d 1355 (1985). Under these circumstances, we decline to remand this case sua sponte for articulation. Urban v. Leggio, *4101 Conn. App. 226, 228, 470 A.2d 1226 (1984). Since the record before us is completely inadequate, we have no basis upon which to find error.
There is no error.